Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Puzella et al. (2015/0015453, hereby referred as Puzella) in view of Brown (US 2011/0018777).
Regarding claim 1, 
Puzella discloses;   
A method of controlling a circular polarization for an antenna comprising (figures 1-4): 
selecting a first throw in a single-pole-double-throw (SPDT) switch (paragraph [0160], SPDT switches 232 and/or 234) responsive to a first polarization command (see paragraph [0173] for disclosing a circular polarization); and 
driving a first RF signal through the first throw into a first via that extends to a patch antenna (the RF signal for the patch antenna 15 and SPDT switches 232/234) extending from the first via to a second via (paragraph [0022], the plurality of vias) to transmit the first RF signal with right-hand circular polarization from the patch antenna (see paragraph [0173], the right-hand circular polarization).

Puzella does not disclose;
A circular conductive loop.

However, Brown teaches;
A loop antenna (figure 1, loop antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a loop antenna, as taught by Brown, into Puzella to substitute one known element for another to obtain predictable result which is to improve performance of the antenna to have a better electronic device.  

Regarding claim 2, 
Puzella discloses (figures 1-4);   
Selecting a second throw in the single-pole-double-throw (SPDT) switch responsive to a second polarization command (paragraph [0160], SPDT switches 232 and/or 234, see paragraph [0173] for disclosing a left-hand and right-hand circular polarization); and 
driving a second RF signal through the second throw into the second via to transmit the second RF signal with left-hand circular polarization from the patch antenna (paragraph [0022], the plurality of vias, patch antenna 15, see paragraph [0173], the left-hand circular polarization).

Puzella does not disclose;
A circular conductive loop.

However, Brown teaches;
A loop antenna (figure 1, loop antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a loop antenna, as taught by Brown, into Puzella to substitute one known element for another to obtain predictable result which is to improve performance of the antenna to have a better electronic device.  

Regarding claim 3, 
Puzella discloses (figures 1-4);   
Routing the first polarization command (see paragraph [0173] for disclosing the circular polarization) through a first lead in a first metal layer (see paragraph [0243], metal layer 702) adjacent a first side of the SPDT switch (switch 232/234), wherein a second side of the SPDT switch faces a metallic ground plane (ground plane layer as shown in figure 3 and disclosed in paragraph [0182]); and coupling the first polarization command from the first lead through a third via to the SPDT switch (see plurality of vias in figure 3, see paragraph [0171]).  

Regarding claim 4, 
Puzella discloses (figures 1-4);   
Routing the first RF signal through a second lead in a second metal layer (second layers of the plurality of layers in paragraph [0182] and figure 3), wherein the second metal layer is between the first metal layer and the SPDT switch (figures 2-3, switch 232/234 and the first metal layer as disclosed in (layer as shown in figure 3 and disclosed in paragraph [0182] or layers as disclosed in paragraph [0243]); and coupling the first RF signal from the second lead through a fourth via to the SPDT switch (see plurality of vias in figure 3, see paragraph [0171]).  

Regarding claim 5, 
Puzella discloses (figures 1-4);   
Transmitting the first RF signal from the patch antenna to a target to cause a reflected RF signal to return to the patch antenna (see the plurality pf patch antennas 15); selecting a second throw in the single-pole-double-throw (SPDT) switch responsive to a second polarization command (SPDT switch 232/234 and the circular polarization as described in paragraph [0173]); and receiving the reflected RF signal through the patch antenna (patch antenna 15 may receive and transmit signals) and through the second via (see plurality of vias in figure 3, see paragraph [0171]) into the second throw to receive the reflected RF signal with left-hand circular polarization from the patch antenna (see paragraph [0173], the left-hand circular polarization).  

Puzella does not disclose;
A circular conductive loop.

However, Brown teaches;
A loop antenna (figure 1, loop antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a loop antenna, as taught by Brown, into Puzella to substitute one known element for another to obtain predictable result which is to improve performance of the antenna to have a better electronic device.  

Regarding claim 6, 
Puzella discloses (figures 1-4);   
Wherein transmitting the first RF signal comprises transmitting an UWB RF signal (transmitting RF signal by the antenna 15. See paragraph [0029], the antenna may be used in radar application).  
Regarding claim 7, 
Puzella discloses;   
A method of controlling a circular polarization for an antenna comprising (figures 1-4): 
selecting a first throw in a single-pole-double-throw (SPDT) switch (paragraph [0160], SPDT switches 232 and/or 234) responsive to a first polarization command (see paragraph [0173] for disclosing a circular polarization); and 
driving a first RF signal through the first throw into a first via that extends to a patch antenna (the RF signal for the patch antenna 15 and SPDT switches 232/234) extending from the first via to a second via (paragraph [0022], the plurality of vias) to transmit the first RF signal with left-hand circular polarization from the patch antenna (see paragraph [0173], the left-hand circular polarization).

Puzella does not disclose;
A circular conductive loop.

However, Brown teaches;
A loop antenna (figure 1, loop antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a loop antenna, as taught by Brown, into Puzella to substitute one known element for another to obtain predictable result which is to improve performance of the antenna to have a better electronic device.  
Regarding claim 8, 
Puzella discloses (figures 1-4);   
Transmitting the first RF signal from the patch antenna to a target to cause a reflected RF signal to return to the patch antenna (see the plurality pf patch antennas 15); selecting a second throw in the single-pole-double-throw (SPDT) switch responsive to a second polarization command (SPDT switch 232/234 and the circular polarization as described in paragraph [0173]); and receiving the reflected RF signal through the patch antenna (patch antenna 15 may receive and transmit signals) and through the second via (see plurality of vias in figure 3, see paragraph [0171]) into the second throw to receive the reflected RF signal with right-hand circular polarization from the patch antenna (see paragraph [0173], the left-hand circular polarization).  

Puzella does not disclose;
A circular conductive loop.

However, Brown teaches;
A loop antenna (figure 1, loop antenna 100).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a loop antenna, as taught by Brown, into Puzella to substitute one known element for another to obtain predictable result which is to improve performance of the antenna to have a better electronic device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zavrel, JR US 2016/0268695 discloses an antenna element with SPDT switch which proving a circular polarization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845